Citation Nr: 0607239	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-10 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In June 2004, the veteran 
testified at a Travel Board hearing at the RO.  The 
transcript of that hearing is of record.  The veteran's claim 
was remanded in October 2004.


FINDINGS OF FACT

1.  The veteran's alleged low back problems following an 
injury in service constituted an acute and transitory 
condition that resolved without residual disability.

2.  The veteran's current low back disability is not shown to 
be related to his service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back disorder.  
He claims that this disorder is due to injury sustained while 
engaged in open hand to hand combat training during service 
in 1962.  

Although the treatment records associated with this alleged 
injury have not been obtained and are not available for 
review, the injury in question is not in dispute.  For the 
purposes of this decision, the Board will assume that the 
veteran injured his back during service in 1962.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A January 2001 statement from the veteran reflects his 
recollection that, in 1962, he sustained a back injury in 
service and, although this incident resulted in severe pain, 
he was told that no treatment was required.  Upon separation 
examination in 1964, his spine was clinically normal and he 
reported no history of back complaints.  

The postservice medical evidence is silent with respect to 
complaints of, or treatment for, the low back until April 
1989, at which time the veteran sought treatment for low back 
pain and the examiner noted osteoarthritis L5-S1, rule out 
ankylosis, spondylitis.  A March 1997 treatment report notes 
findings of degenerative disc disease and a bulge at L4-5.  

Service medical records fail to indicate a chronic back 
disorder caused by the injury which the veteran has alleged 
during his active service.  Based on the veteran's own 
statement that he was told that no treatment was required, 
coupled with the absence of low back complaints or treatment 
until 1989 (approximately twenty-four years after the 
veteran's separation from active duty service), the Board 
must find that the service medical records provide very 
negative evidence against this claim.  The veteran himself 
failed to note a chronic back disorder following the injury 
in service.  The passage of many years between discharge from 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

VA outpatient medical records in connection with treatment 
for the veteran's back complaints note the veteran's in 
service injury and subsequent recurrent back impairment; 
however, these notations with respect to the veteran's 
medical history are not based on a review of the medical 
evidence and are, thus, of nominal probative value.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
Such evidence cannot enjoy the presumption of truthfulness 
because a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board finds that the veteran's back injury in service was 
an acute and transitory event that resolved without residual 
disability.  For a showing of a chronic disease in service, 
such as a chronic back disability, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish a 
chronic condition that can be linked to service.  When the 
fact of chronicity in service is not adequately supported, as 
in this case, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Based on a lack of evidence in service of a chronic back 
disability following the low back injury, the fact that the 
veteran was told that no treatment was required subsequent to 
the injury, and the absence of postservice medical evidence 
of low back treatment until 1989, the Board finds that the 
preponderance of evidence is against this claim, and that it 
must be denied.  Both service and post-service medical 
records provide evidence, overall, against this claim.

With regard to the veteran's own contention that his back 
disability is the result of the alleged injury, the U.S. 
Court of Appeals for Veterans Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran is a layperson, 
and lacks the medical expertise for his opinion in this 
matter to be competent evidence.
Duties to Notify and Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claim for 
service connection for a back disorder by correspondence 
dated in November 2001, December 2001, and November 2004.  
The November 2001 and December 2001 letters were provided to 
the veteran prior to the January 2002 rating decision.  The 
VCAA notice is therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board is aware of the recent  decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, shows that there is no competent medical 
evidence to suggest a nexus between service and the disorder 
at issue and warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim and provide evidence against this claim, the Board 
finds no basis for a VA examination to be obtained.


ORDER

The appeal is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


